Spencer, J.,
dissenting.
I respectfully dissent from the abortion of a judicial sale herein. On August 18, 1971, the court entered a decree of foreclosure concerning various and sundry mortgages and liens on the 61% acres involved herein. The court specifically found that the First National Bank of Bellevue, Bellevue, Nebraska, held a mortgage on the 3% acres which was a first and prior mortgage lien on the 3% acres and which was not being foreclosed therein. The court decreed that all the 61% acres be sold subject to the mortgage lien of the First National Bank of Bellevue on the 3% acres.
On September 21, 1971, the appellee, Charles B. Sehuelke, who was living in a residence on the 3% acres, filed his request for a stay of execution. After the expiration of 9 months stay and on August 7, 1972, the sheriff sold the 61% acres at sheriff’s sale to William J. Lindsay, trustee, for the sum of $38,300, which sum was paid to the sheriff. The sale was confirmed by the court, and the sheriff was directed to execute and deliver a deed to the premises subject to the first and *504prior lien of the First National Bank of Bellevue.
Subsequent to the sale and before the proceedings herein, appellee Schuelke assigned a portion of the proceeds to another creditor and this creditor was ordered paid in accordance with terms of said assignment. On September 1, 1972, the clerk of the District Court, pursuant to statute, prepared and filed with the register of deeds a certificate of satisfaction of the mortgage of appellee Bates on the described 61% acres. Subsequently, appellee Schuelke refused to vacate the 61% acres and the appellant herein moved for a writ of assistance. While that motion was pending appellee Schuelke filed a motion to set aside the order of confirmation and to order that another sale be held. It was on this motion that the sale was vacated.
The evidence is uncontradicted that the deputy .sheriff who conducted the sale at no time indicated less than 61% acres were being sold. The order of sale covered the 61% acres and the sheriff had no authority to offer less. I assume that confusion was caused by the fact that the bank had a first and prior mortgage on the 3% acres and that the property was being sold subject to this mortgage.
To permit loose talk or idle conversation to control an express order of sale is opening a Pandora’s box. To permit the setting aside of a confirmed judicial sale in the absence of a clear and convincing finding of fraud will bring extreme uncertainty into an area where none now exists.